Citation Nr: 0324999	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  02-14 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from September 1950 to 
September 1954.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied service connection for tinnitus.

The veteran claims that he sustained acoustic trauma in Korea 
in 1951 from an explosion of antitank mines near the 8th 
combat engineers, of which he was a member.  And in support 
of his claim, he submitted buddy and family statements 
indicating that he experienced ringing in his ears both 
during service and since.

No service medical records (SMRs) were located in response to 
repeated VA requests, with several responses stating:  
"Record is fire related.  The information requested cannot 
be reconstructed."

At his VA audiology examination in June 2002, the veteran 
indicated he had experienced tinnitus for a long time, and he 
recounted the circumstances surrounding the alleged mine 
explosion-noting that it had knocked him down and caused 
bleeding to his nose and ears.

The results of the VA audiology examination show, among other 
things, auditory thresholds of 40 decibels or greater at 4000 
Hertz in the right ear and at 3000 and 4000 Hertz in the left 
ear.  The examiner did not render an opinion as to whether 
there is a nexus (i.e., an etiological link) between the 
veteran's tinnitus in his left ear and his military service.  
But the examiner did note that the veteran was exposed to 
noise while in service and during the years since, as well.  
It is unclear, though, whether the veteran is claiming 
entitlement to service connection for hearing loss, aside 
from his tinnitus.  So the RO must clarify whether he is and, 
if so, develop and adjudicate this additional claim.  The 
Board does not currently have jurisdiction to consider it.  
See 38 C.F.R. § 20.200 (2002).




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), became effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002), which essentially eliminate 
the requirement of submitting a well-grounded claim and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002). 

One of the provisions of the VCAA, 38 U.S.C. §5103A(d)(1)(a), 
states that the duty to assist a claimant includes 
"providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim."  Section 5103A(d)(2) provides 
that such an examination or opinion is necessary 

if the evidence of record before the Secretary, 
taking into consideration all information and lay 
or medical evidence (including statements of the 
claimant) -
(A)	contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and 
(B)	indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(C)	does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim 

A May 2002 rating decision, granting service connection for 
post-traumatic stress disorder (PTSD), found that a report 
of the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) was consistent with the veteran's 
allegations concerning his combat-related activities, 
implicitly conceding he met the requirements of 38 U.S.C. 
§1154(b) for having "engaged in combat with the enemy."  
See also the implementing regulation, 38 C.F.R. § 3.304(d).

Moreover, the June 2002 VA audiology examination found 
auditory thresholds that met the requirements for a finding 
of impaired hearing.  See 38 C.F.R. §3.385 (2002).  And the 
record on appeal contains lay and buddy statements 
indicating the veteran experienced symptoms of tinnitus both 
during service and since.  Regarding such lay evidence, the 
veteran is competent to so testify because ringing in the 
ears is capable of lay observation.  See Charles v. 
Principi, 16 Vet. App. at 374; Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Thus, in this case, because there is lay evidence of 
tinnitus both during and since service (as well as an 
implicit finding that the veteran "engaged in combat with 
the enemy" for purposes of 38 C.F.R. §1154(b)), and medical 
evidence of a current diagnosis of symptoms of tinnitus, 
this evidence is sufficient to suggest the veteran's 
disability may be associated with his military service.  
However, a medical opinion is still needed concerning this 
before an actual decision may be made deciding the appeal 
because the June 2002 VA audiological examiner did not make 
a definitive comment, one way or the other, concerning the 
cause of the veteran's tinnitus.  Charles v. Principi, 16 
Vet. App. at 374-375 (citing 38 U.S.C. §§5103A(d)(2)(B), 
5103A(d)(2)).  That VA audiological examiner only suggested 
a possible relationship to service-while, at the same time, 
also noting some noise exposure after service, albeit with 
the benefit of hearing protection.




Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO must schedule the veteran for 
an appropriate VA examination to obtain a 
medical opinion indicating whether it is 
at least as likely as not that his 
tinnitus is etiologically related to his 
service in the military-and, in 
particular, to the type of noise exposure 
alleged.  To facilitate making this 
determination, please review the evidence 
in the claims file, especially the report 
of the veteran's June 2002 VA audiology 
evaluation.  And if possible, give some 
indication of the extent that his 
tinnitus is related to the noise exposure 
that he reportedly experienced during 
service, as opposed to the additional 
noise exposure that he reportedly had 
after service in his civilian job with 
the Army Corps of Engineers.  Also, the 
examiner is asked to please confirm that 
he or she reviewed the claims folder 
prior to submitting the report of his or 
her evaluation.  If no opinion can be 
rendered, please explain why this is not 
possible.  All necessary testing should 
be done and the examiner should review 
the results of any testing prior to 
completion of the examination report.

2.  Thereafter, the RO should 
readjudicate the claim.  If it continues 
to be denied, send the veteran and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond before returning the case to the 
Board.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




